FILED
                                                                  FEBRUARY 4, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 37011-9-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
MONTY RAY BOCKMAN,                           )        UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      KORSMO, J.P.T.1 — Monty Bockman appeals from a conviction for possession of

methamphetamine, challenging aspects of his judgment and sentence. We affirm the

conviction and remand to correct the judgment.

                                         FACTS

      Although discussion of the underlying incident is unnecessary to resolution of the

challenges presented by the appeal, Mr. Bockman also filed a statement of additional

grounds (SAG) that suggests brief consideration of the facts is in order. The charge arose

after a Kennewick Police Department Officer, Craig Hanson, arrested Mr. Bockman. A

search incident to the arrest discovered two pipes in Mr. Bockman’s coat pocket.


      1
        Judge Kevin M. Korsmo was a member of the Court of Appeals at the time
argument was held on this matter. He is now serving as a judge pro tempore of the court
pursuant to RCW 2.06.150.
No. 37011-9-III
State v. Bockman


       The parties stipulated to the facts of the arrest at a CrR 3.6 hearing and the court

found the evidence admissible. A laboratory technician testified that her analysis

established that methamphetamine residue was present on the pipes. Officer Hanson and

the technician were the sole witnesses at the brief jury trial. The jury found Mr.

Bockman guilty as charged.

       After the court imposed a low-end standard range sentence, Mr. Bockman timely

appealed to this court. A panel heard the case without conducting argument.

                                        ANALYSIS

       The appeal raises two technical challenges to the judgment and sentence; the State

concedes, properly, both challenges. The assessment of community supervision fees

should be struck from the judgment and sentence. Likewise, that document should be

corrected to indicate that the offense date was January 12, 2019, rather than the earlier

date currently listed.

       The SAG raises three factual challenges and one legal challenge. The factual

challenges—that Officer Hanson allegedly is not a certified officer, that the forensic

scientist was not a forensic scientist, and that a federal judge should preside over the

trial—are not supported by the record. Any remedy for these alleged errors would have

to come in a personal restraint petition that includes supporting evidence for the

allegations as well as legal argument. State v. Norman, 61 Wn. App. 16, 27-28, 808 P.2d

1159 (1991).

                                              2
No. 37011-9-III
State v. Bockman


         The other SAG challenge alleges that the case was filed at the Benton County

Justice Center in Kennewick instead of at the county courthouse in Prosser. Benton

County is permitted to maintain clerk’s offices in both locations. Staples v. Benton

County ex rel. Bd. of Com’rs., 151 Wn.2d 460, 89 P.3d 706 (2004). This claim is without

merit.

         The conviction is affirmed and the case remanded to make the noted corrections.

         A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                               _________________________________
                                                       Korsmo, J.P.T.

WE CONCUR:


_________________________________
      Lawrence-Berrey, J.


_________________________________
      Pennell, C.J.




                                              3